IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20728
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE PEREZ-LOPEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-157-ALL
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jorge Perez-Lopez (“Perez”) appeals his conviction for

illegal reentry into the United States after deportation, a

violation of 8 U.S.C. § 1326.   He argues that the district court

should have suppressed evidence of his prior administrative

deportation because he was deprived of due process during that 8

U.S.C. § 1228 administrative deportation proceeding.   Perez also

contends that he need not establish actual prejudice in order to

collaterally attack his prior deportation.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20728
                                 -2-

     Perez concedes that his appeal is foreclosed by this court’s

decision in United States v. Benitez-Villafuerte, 186 F.3d 651,

657-60 (5th Cir. 1999), but he seeks to preserve his arguments

for Supreme Court review.   Perez’s conviction is therefore

AFFIRMED.